Hornblower, C. J.
It appears by the affidavits that Mr, *161Rollos, was President of the Insurance Company, that the assessor called there to ascertain to whom the building occupied by the Company should be rated; but finding Mr. Bolles there, he took that opportunity to ask him for an account of his taxable property. Some unpleasant words passed between the parties, and Mr. Bolles refused to render any account, but did not put such refusal on the ground that the application ought to have been made at his dwelling house: we think, therefore, it Was not incumbent on the assessor to make another demand of Mr. B. at Ills own house. The Commissioners of Appeal had this evidence before them, and wc cannot say they committed any error in refusing to reduce the tax. But it is objected that the Commissioners met at an improper place. If they did so, the error was cured by the plaintiff appearing before them, and making no objection to their jurisdiction, on that ground; but it was his own tribunal, and he cannot complain that they met at a wrong time or place, unless he was prejudiced by their doing so. We think, however, the certiorari was misdirected. We have nothing before us but the certificate of the Commissioners, The assessment itself is not here, and whether right or wrong, we cannot adjudicate upon it. The certiorari must he dismissed with costs,
Fobd, White, and Battoh, Justices, concurred,
Nsyius, Justice, absent.

Certiorari dismissed with costs.